                   Case 2:20-cv-01324-RAJ Document 1-1 Filed 09/03/20 Page 1 of 9




                                                           FILED
                                                    2020 AUG 04 01:06 PM
                                                        KING COUNTY
                                                   SUPERIOR COURT CLERK
                                                           E-FILED
                                                   CASE #: 20-2-12141 -0 SEA
  1
                                                                                          ,4
 2,


 4
                     .11N THE SUPER,IOR:COURT OF%THE:.STATE'OF
                                                     .           WASHINGTON
                                  IN ANb FOR THE COUN  TYOF.KING.
  7    ,TULA CHRISTOTHOULOU,,a widow,
  8
                                      P16intiff,                .
                                                               COMPLAINT'FOR DAMAGE8
10
        V%
11
12  FRED MEYER t.10k(              . lhho
                          t, I.Nt-60    :
    corporation: and7HE K
                        : R0-GER,CO-,:    ,V
13.
    Ohio: borporation,
               '
14
16                                    1PqfbndAnt%
16
17
18,             COMES NOVV Plaintiff Tula Christothoulou, a widow, by and through her affornev
 19
                       , T. McKinley., for claims of relief against Defendants, :and allegevas
        of redord., Nanqy
29
  21    f Ilows
              .s
. 22

23
                                  L      IDENTIFICATION.011F THE PA&TIES,,,,,
24
                                            .
                           $11 fimp;~ relevant heretpi Plaintiff Tula Christothoul6U,aVid6w, 'Was
25                                                    M.
26      and is a. resident of Sea t t1 6   as h-in, gtoa~ io K'
                                                             , in g Countv.
27
                12      At all times relevant heretoi befe'ndafii F'red: M'eyer Store%- Inc., ("Fred
28
219                                                                       bW DO ndani Fred Meyer
         Aeybt") is- ah. Ohi6 'C6rporation h6adqU6rtbfliad ih. Nrtiandl, .',..
80
        owns and.: ODeratesi th.e.,Gr6,, nW66d.- Fred Mq6r,-'St6r61 loc'ated at 100 NW 85th    St.,,
 31
 32     Seaftle, Washington 98.117..

       1 1. COMPLAINT FOR DAMAGES - Page I                                     rALLON McKIN LEY PLLC
                                                                               A T.T 0 R N E. Y 5 A T L A Wi
                                                                               II55 NE 100T" STREET, SUITE 401
                                                                               SEATTLE WASHINGTON 98125
                                                                               (206),6ii 75BO FAX(206) 682-3.437
                  Case 2:20-cv-01324-RAJ Document 1-1 Filed 09/03/20 Page 2 of 9




     ..
 1~             1.3' At all times reievant 1Ueretci; Defendant The Kroger Ca., ("Kroger") is an
 2
 ~        Ohio Corporatibn headquartered in Cincinnati, OH, and does:business in the State of
 4
          Washington. De endant,Kroger is the parent company. of Qefendant Fred illfeyer.
 5
 6              1.4 At all times relevant hereto, Defendant Fred fVieyer occupied and'operated
 7    a retail grocery store~supermarket located at 100 NW 85th St:, Seattle, Washington
 8
 g    98117, (hereafter identified:as "Subje+et Prernises.").
10              1:5    At all times relevarjt hereto, Defendarit Fred lVieyer Stores, Inc. employed
11
12 v►ivrkers pn the Subject Premises in King County; Washington.
13
                1:6    At all -tirnes
                               :      relevant hereto, Defer~dant Fred Meyer Stores, Inc. vvas'a
14
                                                                  ,
15 corporation doing busineve.in the State. of Washingto~.
                                    II.          =JURISDICTION i4NID VE~IIDE
17

18              2.1    This action is for personal`rnj;uries`occurring;in Kihg,+County,llSlashiington.
19
2Q        Further, Defendan~s,; above-named, conduct business on the sub}ect prernises in King
                        ,:
21    County, Washington: Jurisdiction and venue are proper'in Superior` Court for King.
22
23 County, State of Wa""shingtJdM
24                                        III.    STATEMEidT tJF FACTS.
                                                                   . .0
25
26              3:1           about September 12, 2017, Plaintiff ({Vis. Christothoulou) visited the
27
          Fred-.,iVieyer store a,t 100 IVW W" St:, Seattle; Washington 98117, ("Subject Premises"}
2s
29
                        ~.            ~
      aS a;business;~l'l;vitee:,with iQfent.:to purc...hase.grocerieS~
80
                3:2    I'ri thecourse of her shopping on the S_ubject Premises; Ms. Christothoulou
31

32    proceeded to, the sushi department.
      COMPLAINT FOR DAMAGES
                      . ..... . - Page 2:                                      FALLON McI~INLEY PLLC
                                                                               ATTO RN EYS AT L:AW
                                                                               155 NE 1CQT" STREET; SUITEA01
                                                                               SEATTLE, 4VASHINCTOFJ 9Ei125.
                                                                               (206) 682-7580 FAX (206) 6E32-3437
               Case 2:20-cv-01324-RAJ Document 1-1 Filed 09/03/20 Page 3 of 9




 1            3.3    Ms. Christothoulou's stepped on a grape that was left on a floor near the
 2
     sushi counter, causing her to fall. She outstretched her right arm to protect her head,
 3
 4   seriously injuring her right shoulder (hereafter'referred to as "Subject Incident"). Plaintiff
 5
 6   sustained a severe, permanent and disabling injury to her right shoulder (and dominant
 7
     arm) as a result of the fall.
 8
 9            3.4    As Ms. Christothoulou lay on the floor, she noticed she had slipped on a
10
     grape which employees of Fred Meyer Stores, Inc. had neglected to clean off the floor
11
12   in the sushi section of the Subject Premises.
13
              3.5    Ms. Christothoufou did not observe anyone cleaning the debris off the floor
14
15   in the sushi section of the Subject Premises.
16
              3.6    As a result of the slip and fall due to debris on the floor of the Subject
17
18   Premises, Ms. Christothoulou sustained a torn shoulder and subluxation requiring
19
     surgery and further medical treatment.
20
21                        W.    NEGLIGENCEIGROSS NEGLIGENCE COUNT 1
22
23
              4.1    Plaintiff hereby incorporates by reference all allegations contained in each
24
     of the   foregoin@   pa"ragraphs as though fully set forth herein.
25
26            4.2   At all times relevant hereto, Plaintiff Ms. Christothoulou exercised all
27
     appropriate due care and in no way contributed to the slip and fall occurrence on the
28
29   Subject Premises and/or her injuries and` damages sustained therefrom.
30
              4.3   At all times relevant hereto, befendants and/or their agents and
31
32   employees owed a duty to maintain the floors where Ms. Christothoulou was walking in

     COMPLAINT FOR DAMAGES - Page 3                                        FALLON McKINLEY PLLC
                                                                           A:TTQRNEYS AT LAW
                                                                           155 NE'IQOTM STREET, SU1TE 401
                                                                           SFATTLE,INAS,HINGTON 98125
                                                                           (206) 682-7580 ;FAX (206).68Z3 t37
                        Case 2:20-cv-01324-RAJ Document 1-1 Filed 09/03/20 Page 4 of 9




                               --'fo-'r- ift inte We'd us-ef6ybusine inviteps such, as Ms.
        la mannefithat, was-safe

              hrigt6thou'ldu;

                                                                                ''ir. ag'ents-tihd
                                                                              the
                     r4g4 Atall times relevant: hereto; allDefendaints and/6i',

                ployees                  a du'ty .                      use asonable care to-ensure.-that--their~ modes of
                                                         0,166, tiff to je_

           006ratioei wer.emimplemented'an'd carried out su6fi-1hat they did not'.
                                                                                a dversely impact

           upon the sAf6tyand- Well-being- -cf p- "a-trons And' bosiness invi e                                       dlihg. Ms..
 10
           Christothbulo
                       - '_-h'l-
                     .-,y;        - _ the
                          w i e.o'o'nj  '
                                        -.6
                                          -y
                                           "'N   prqpe
                                             j ctp-
                                                --  -- rty.-

A'2                   4.5                                             'd. .ants,
                                  At all'times-, relevant hereto. Defen    . . . . at!  ' 'th6ir.ad
                                                                                   "i'd/bt  __ i   6fits,-an
                                                                                                          '' fd

                                    a duiy1o. PlarintifflTula Chri00ftpi-bo tq~,us reasonabl
                               oWid 0                                                    __!p~'ca,re, P
 IR
                             I
                       ttf,eil r mo,                  'n were
                                             .o peraflo                                IJ I           e dutvigt      a i6ps-to, reduce,

           thfiffiffift6d'or e'li'm'in'ate-.'f'*o'*-*r-e
                                                       -"s-"e--e"a
                                                                 -bl.e
                                                                     - -.,-. dt kfto     61      owtheir property or pramise
                                                                                                                         , , 's,before,
 17
                                                                       I
 18        such risksffi6hif6sted themselves as Tdangerous co'n-ditio'n s on th''ei'r'pro'pe-rt'y'or,
 19
           premisle.s.
 20
 21 I.J.             J.4 M-2                     esitrot nf he Im                             ndants end/& their,pgen 6'an d
 22
 23. emplbypo&-h, a dia    -atlu ty
                                 to: r                 . . . . . . any unreaspneib y dangerous"And
                                                    reating
                                          in A am c..
..24: ; .ha&fU6Ut,,d iiditioftninAr gt,-.,acd.6s~gdd..and'UtrliZ6.d'bYDUSiness:.ih    f          itees'.
       .
 25-
 26                                            'br.    DefbhdAht§-AhdJ6r th6ir A 6hts-A nd:
 27..
         empi kqyjee& N42A rcktity1qenApre
                                    4       that the;Subi6ct Premisds~ . . . . . . . . %AFaishot unreason tibly
           da'n
             'qeroi6s fQr, romqw,-5-Masj
                                    a   Ms,. 07hn tothoulou.
 3U.
                                 -iv, lovachther-etoi
                     A181 halltime                                                        C-.,hrittqthoU;(Qp was,~a person reasonably
                                                                                       ft L



 82:'                                   CtPr6-m-i66s..w-,h6.n-'th'd,S.uo.ji8d'intideht,.Oaeurred.
           antidipatedt be on the Sijbj&-

           qbMPtA-WT FbW-DAMA L8~- Pid
                                     -~A                                                                       5ALL0N. McKlNLEY'PLLC
                                                                                                               A.TT:0 R N EY S AT L A W
                                                                                                               155 NE 1 ODT" STIZEET, SUITE401
                                                                                                               SEAM E WASHINGTON 981,25.
                                                                                                               (206),682-7580 -FAX (20§) 682-3437
                Case 2:20-cv-01324-RAJ Document 1-1 Filed 09/03/20 Page 5 of 9




                                                                 th`e,-,,S-Ubt Premisoswore.under controlpf

        .P0feq0;kq    d/'orth''e-'ir,,-a§o§nt,-s and.:e^""'mplbvi)6i..

  4           4.10, Defendan&andl6rtheirla                                        'Ibvees br&6ch"'d
                                                                                                e th                     4UN 6f,care

        :an&wera negf!' enta                                                                    ulars.
                                      rgro slyznq ig nf,-!'no ep-r more 6f the "following paftic,

                     qY"      ~,gin,-gttii-ffgiiltain-tNei,'16,orinlaireasciha'blysaf conditiom

                     W       V6Atifig'.2h uhreasoriAbly danqeroug_and hazardoU5 condifiom:on

                             1.*Sqo j6d"I Prenjise---9,With6uttakio-

                                                                                            - 'I irn-'iha t6
                              Fifflng-tq tqK4p, rqppq_ng0W*tqps to prevent, dis"c'o-v"e"r ' e              I

                             qpd&rsife ard pgallh fhe. ,unreasonablydan 9_
                                                                        erous and

                              hazardbus con-Mionj

                              Fbilih,,016'ekerci§ fte-a[hd;f6gwh'abli~~dafe undertlhe~-
                                                                           - '.                 , ,
                              . . . . . . stdh s:i. th'e. . pr'.o:'v
                             .cftd                                        . . . .o. . . n.6
                                                                 . . .-. 'isi           . -f.c '' 'anin g services;
                                                                                            .."Ie
119'                                 I                                ............
                              railing-otake appropfjqtqm,Mp4~qr _,tq,,bn~urel thak the floor'ih the
20
                             ~eli sodion -of the:Subject P,..r mlses-v
                                                                     , :Oean'wd -clear; of de
                                                                                            *br!6,
22
4-                           Arld pos.s'ble hozards;.
24                            Failing o            ,: the.,100.6ndifAll.'h62Ard"6fdebris and/or
                                         piprediat-e
                                      l A-

                             ?pfpduce 'o' thP
                                       n '" H—iri
                                             ,

27
                              Permitting ppmns~'Iawf uIlypp, the,S*ept Prem' ise_§Ibe business,
120-,
 2P- pdr6os omr!,pp,u     ,PW tfff-,!P-, Wqn or roun&the floor near, the
 30
    ,ddlf' ectibri . hen-456fond _,t§.knew.pg2sh*o U"Id, have know-n of
'31
                             ,thdiu ht dsoftiabl~ Udhfgbrbiji§ an-d.hEi~taird.bus. ..dbhditl'6hS, ,
■ ii
        ,OMPLAINI. f6R,.bAMA76ES "0age
                                  2    6                                                               FAL, LON McKINLEY _PLLC
                                                                                                      ....A T T.0 R N E-Y S A T              LAW
                                                                                                          15.. 5 NE IOOTH MEET, SUITE 401
                                                                                                          SEATTLI Ej.WASHINGTON9812.5
                                                                                                         (200,682-7580. FAN (200,682-3437.
                 Case 2:20-cv-01324-RAJ Document 1-1 Filed 09/03/20 Page 6 of 9




                        fto.      F4ili   9-   to.f.6110W
                                                      .W. ppwpriAt(§-t.t6td` arfd fodetail staridards, ruIL-s and

                                 11gulatio'n'-s-red
                                                  —            sa
  3,
                                    ,               .
  4                               rai 'liog tof Ilow:.alppr.op(k        in'd,us'.try,,-,,s.t.a,nda.r,ds., regulations, and

  6                                . es
                                  Md  '''.
                                         ..
  7                               Failing tti U0e appropria-tetervkiog: t 0h njqqes to provide~ a,safe
                                                                   c
  87
                                 'Weilkin           a foripatr6ns' aihd invit6ds,'.Andlu"dinig Plaihtiff,'

                                  F !in'g-td..6-k6rciiii'supervis
                                                                -ion!a,6,d,,dijntt6l!6f Fred Milw St&6si,
11
                                 Inc,,emoLoy sin-a:reasonablvsafbrnanner-,

                                  N,r          , truttioos, ROMPyer 8fores. Ina. emplioyeips to
                                          ing.o."
14
15                               perform,work, in. an-Urfroasonably unsaf.&:,an".d- d6ngerou8 manPer;
1.6
f4j,
                             j   fAlling td.6 6fdM,dUe!c6f ift the difectidn', ih-gtructid tUperVition

118                              an
                                  '-Wo'r
                                     . . . . . . . man
                                                     "ageme'n
                                                            'toffred M"
                                                                      pyqr         -- Ih c..-',empoyqos.
                                                                            : Stores,
                                                                        ' '-'                   " "I

               4.11 1   Oefertojnts- and-lorth.eirji, ggqnts-and.-emplpyees: knpw or should have

       known4hat, oh'risand/oripo              du   o.s 6f-,t he f Ioqr-,offhe~,-,;~wbj ct Premises created an

,23:
       unrO Phibly azardout-danger an'd posed,'and unreason-able-risk of," harm lo                               MS.

24 ,Chfttdth            u.
   .


26:                     A*ndants: and/br theirl6d6fits,6fid/or
                                                   . ...... I..!. , 6ffi0.Ioye6s,,k66W!
                                                                    1.1- ~                          I I bUld ha
                                                                           -.1. 11.1 - I . , - 4 -orsh         ve
                                                                                                              ---
27.
       known, tha't shopping in the area without.takingpdeqtk4te,,,A,af                      measures createdan

25     Unreagbrvibi hazaTct                    nqejr
                                                  -and
                                                   ,   posed An dhmaspm4le, d6kof harmlo- MS,.;
.30
       ~,Chrittothbulb, -p
.31
32

       COMPLAIN-T*106k bAMA6788; iii Page b-                                                 FALLON        McKINLEY PLLC
                                                                                             ATT:0-RN.EYS AJ               .  LAW
                                                                                             155 NE ,19OT" STREEW
                                                                                                                T,~TE 401
                                                                                             g,ATr.LE, WASHINGTON'98125
                                                                                             (206) 682-7580 FAX (206) 682-3b~
                    Case 2:20-cv-01324-RAJ Document 1-1 Filed 09/03/20 Page 7 of 9




  1                4.13 Deftridafttt'.gnid/or their 9gJ ntg.,,-cirid,.6mo.lbyo,6g kneW;or s.11ould have
  2
            ,howni
                - 'th?, it       ... ... ... .. dd6hdU&..'dt6a:t6d@#-
                        ''lactivities~ah                   .... .. ...... ,& 1 1, a
                                                                           I godh
                                                                              ,
                                                                                      -y
                                                                                       ~ azar ous d"'
                                                                                  -bl-h-
                                                                                  m-og            aRgpr an'd

                 1,
                 .."., an-" wreasonable
                            1 1-'. -... ---. . r'isk
                                               -     of harm to Ms. Christothou'lbu.
                                                                        ........... 1 - -

                   4.14 106fehdanf~,andioiihefrapents.,an'4-emplPyelps"had
                                                                         , actual or constructive

        ~nbtld6,sof-, th-
                       : e~,UrfrOasbnably hnqrdousdan                    -and~ u nreasona~610 `
                                                                                              rigk s of ha rm to Ms.

             hri6tothoUlbu.

                  4;T,511 Thd-Afbr&sAd.neg
                                        '-    - -- `a
                                           1-igence:--'d/--
                                                          ------ neg. ig.ence,o , e endahts'
                                                      n or,gross

 12.                              agpnts
                                     , - occu             Withi0 --l'
                                                                 the,,course-
                                                                      --l-, - and scor)e-of.their.emplo
                                                                                             - -      y meht
                                                                 .                   .
                                            thei'r c.aprapi I tya4:agents 6. f Defendants.
14
1 15              4A3
                    61            rfdants areivicarl'ouily hable, t"o Msi thrik6thoulloulor "ihe'aforesa'id
lo
                                    - n0g!r
            h6gl1qbhb6,`tihd/br gross               10-66--df th6irL
                                                                   :ith--Pl"i5'6t!d/dr:a-ggnts under the-do-etrine..
17
            f.        0.ft.~
18      o : *'r and/6'riprin
                 p. . . .uperib '
                                - diplps. of: Ag
                                               '-6hpy'.
                                                  .. .....
19
                  4.911 Tbe,00jr-ppaidin
                                    ~' -0gl"igeppe g
                                                   inftr, gross
                                                             -1.]negli  ence- -11--
                                                                  -11 .9-11   was,-prp~imate cause, of
 20
,2.1    itte igjuri
                 ' es'
                     ,,-and                 sus4i ed by               0 .. tothoulou        as a eged'herein and
22                                                                    . an.
23 (Yei ndants Are flgbl~ekto:::M`s.,'Christotho Iciu
                                                 u    for the injuries.
                                                                      :     damage-s pro..
                                                                                        A matdy,

24. -Caug6d ,b,9 thd7d6fidtidt-4111e0d %fdih ih.'an.Am
                                                    '-fou'int t'o' b.e pfbV6n zit tdal.
26
 1
26                                                      ,V
                                                         -,.'.       -DAMAGES

.27                               .1.
                  6~tl     PLO i n iff hereby€ rncorporates. by We                            oations,:contained ih each

29                fQrog-Qi,n-g,-:P*ara.qraphsi.as tffi-Q,,wgh ,f,ulIy set€farth _ppr
                                                                                h' in.
.30
                  5        A'sa' reict,'and~'p~rqimate res,uli,.-6.'tb.ef6rid'ahiS!rtegligen-ce, and gross
31
32          n0%                 :f6fth h6teih,                        Christoth tilbu has sufFered and Will

        OWLANT F07R DAMAdE~9-                                                                   FALLQN      McKINLEY       PLLC
                                                                                                  ATTOR N FY5. AT LAW
                                                                                                . 155 NE 100~H STREET, SQITE 401
                                                                                                  SEATTLE, WASHINGTON 98125,
                                                                                                '(M) 682-7580. FAX.(206)682-31437;
      !II
                     Case 2:20-cv-01324-RAJ Document 1-1 Filed 09/03/20 Page 8 of 9




           corifiri.66 b suff6r2fn4hq,fut4m ongo'in,,g physical p
                                                                ,,pin,
                                                                " ,    men tal,anc-iuish and emotional
 2"
           distress in n arnwii.j'o bo--pro*
                                           ,p,1i5&-t?1M

 4                  5.3     At:al.direct,and- proximate result of-156fendanis'nqjligenceand gross:

                         ~-'.'
           neg,lig_eince :a_s!sot fdrt h herein. 'Ms- ChfiMc-ith6U16d has tuffer6d in:the' oast and will
 7         contiripe to,Wff6r in theifuture~ permanentAi~
                                               . ........ . .. .... . . . . . . . ty which, prohibits her:ability tp-work
                                                                    6151lg,
 8
       .
                        I fis:wdrestripts- fN -4sLe6f'hqr,"rig'hthopo,w'r.i..stan.d alrm., a,I,I .in.an,i
           aridsevere. 11mi
.10
                          l_cial. and gon'e'rai'dam' ages-Wi4oa, proven at.trial.
           arTfoUht ci~fspe

                    &4      A§I~i dlfddt and-lif.6 ihlbte f6sult bfDe'f*6hdanW negligence and gross,

                 ..... ..
           neglidence"bs6efforth:hLiteih, Ms. Chiistothoulou has sUftf6d 'in-ft.: paist and Will
14
15         coritinue-to sufferlhthe~fUturelmedi'ca'l.expen"seS--"
                                                               Unt t_
                                                                   '_                            b"       verl at trial.
                                                           . . ... .... .
                                                V        PRUAYER. ........FOR      RELIE
                                                                            I.- ... . .
17
                   61      Vvifieref(oo 01416
                                            'iATula Christothoulop proy that the"Ppurtrentera
19
                                                    136f6fidAritt-~11-diritly and 66v_-6f9llyjfandwhere,
20.1
21         qppropri.6ite, Which, ihdlude§-1tK6. f6flowihig ,606t'
12
.23                         An award.ofspeciaWdarnage§ Iria n amount: to b-
                                                                         ..e.pV6
                                                                              ro n attf al;

24                  By      Anfaward of general am_agq$~, in an.amount, to be Droven at ttipl;
15
26,                 C)        maward of pre aftd p6st iUd ":
                                                           Ment
                                                             interestf,
27"
                    Di      Ah,-awa-r
                                    'd o
                                       -f-a
                                          '_tt&h6yV ftd&hd
                                                       A~ ddsts~j,
28.
                                                                            LL
                    E)           h 6th-
                                      de, aj f       her-f-
                                                          ,e'               as- i                       Proper an d.,as

       zI mpy Oq;ipqrmittgd,,pt, law,
31-
32

                                              N@008,                                          FALLON- MitKINLEY PLLC
                                                                                             :A T T,O . R. N E Y-5: I AT! L A W
                                                                                              155 NE100I H STREET, SUITE 40
                                                                                             :SFATTLE'VVASHINGTON 9          1 6125',
                                                                                                   684-,7.58,0: .FAX (206) 6,8,2-3,437
Case 2:20-cv-01324-RAJ Document 1-1 Filed 09/03/20 Page 9 of 9




NT'FCJR DAMAGES'-` Page; 9                     FALLON.MeKINLEY PLLC
                                               A T:T.O . R.N :E Y, 5 A,T L A Vi7
                                               155 NE.100T" STREFT, SUITE 40'j..
                                               SEATTLE;. WASNINGTON 98125
                                               (206) 682-7580' FAX (206) 682-3437:
